COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Retired Judge Duff*


THE SERVICE MASTER COMPANY and
 ZURICH INSURANCE COMPANY
                                           MEMORANDUM OPINION* BY
v.   Record No. 0370-01-3                        PER CURIAM
                                                JUNE 19, 2001
PHYLLIS LYNN (CRUMMETT) CAMPBELL


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Steven H. Theisen; Midkiff, Muncie & Ross,
             P.C., on brief), for appellant.

             (George L. Townsend; Brian J. McNamara;
             Chandler, Franklin & O'Bryan, on brief), for
             appellee.


     The Service Master Company and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that (1) Phyllis Lynn

(Crummett) Campbell proved that she sustained a compensable

change-in-condition causally related to her May 26, 1995 injury

by accident; and (2) Campbell's change-in-condition application

was governed by the two-year statute of limitations contained in

Code § 65.2-708(A), rather than the one-year statute of

limitations contained in Code § 65.2-501.     Upon reviewing the

     * Retired Judge Charles H. Duff took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400(D).

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).    We

will uphold the commission's factual findings if they are

supported by credible evidence.     James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In ruling that Campbell proved she sustained a compensable

change-in-condition and that she filed a timely application, the

commission found as follows:

               The record . . . clearly reflects that
          [Campbell's] condition has remained painful
          and a problem for her since the accident in
          1995. Nevertheless, [she] was able to
          successfully manage her pain, and continued
          to work at full work duties before, during
          and after her award of permanency in 1998.
          While [she] testified that her painful
          condition has not improved over the
          intervening years, we also note her
          testimony that her condition became worse in
          2000, thereby causing her to seek out first
          emergency care, and then additional pain
          management treatment once the pain became
          unbearable. In the opinion of [her]
          treating specialist[, Dr. Victor C. Lee],
          her pain is both disabling and causally
          related to the compensable accident. We
          find that these facts reflect a
          deterioration of [Campbell's] condition
          since the date she was awarded permanency
          benefits in 1998, and the two year, "change
          in condition" statute of limitation applies.



                                 - 2 -
                 We also find that [Campbell] has proven
            that her change in condition is causally
            related to her compensable accident. Both
            Dr. Lee and Dr. [Christopher] Heck have
            opined that [Campbell's] ongoing problems
            with her left shoulder are causally related
            to the compensable accident. We recognize
            that Dr. [David S.] Witmer treated
            [Campbell] for a longer period of time.
            However, he released her from his care in
            August 1999, and only examined her on one
            occasion after that date. In his IME
            report, Dr. Witmer recorded only that
            [Campbell's] subjective complaints of pain
            could not be objectively verified from an
            "orthopedic" standpoint. Nevertheless, he
            suggested that a psychological or
            psychiatric approach to treatment might be
            beneficial, and he did not specifically
            opine that her condition was not causally
            related to her accident.

     "In determining whether credible evidence exists, the

appellate court does not retry the facts, reweigh the

preponderance of the evidence, or make its own determination of

the credibility of the witnesses."      Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).      In its

role as fact finder, the commission was entitled to weigh the

medical evidence.    See Penley v. Island Creek Coal Co., 8 Va.

App. 310, 318, 381 S.E.2d 231, 236 (1989) (holding that

"[q]uestions raised by conflicting medical opinions must be

decided by the commission").   The commission accepted the

opinions of Drs. Lee and Heck, while rejecting Dr. Witmer's

opinions.   The medical records and opinions of Drs. Lee and

Heck, coupled with the January 6, 2000 emergency room reports,

establish that Campbell's left shoulder pain had worsened and

                                - 3 -
that she had suffered an "[a]cute exacerbation of chronic

shoulder pain."    This evidence constitutes credible evidence to

support the commission's finding that Campbell's left shoulder

condition deteriorated after the 1998 permanency award and

resulted in a compensable change-in-condition.

     On October 20, 1998, Campbell was last paid permanent

partial disability benefits related to her May 26, 1995 injury

by accident.   The commission ruled that the two-year statute of

limitations contained in Code § 65.2-708(A) applied to

Campbell's March 28, 2000 change-in-condition application,

rather than the one-year statute of limitations contained in

Code § 65.2-501.    We affirm that ruling.   Credible evidence

supports the commission's decision that Campbell sustained a

compensable change-in-condition after the date she was awarded

permanency benefits.   Accordingly, the commission did not err in

finding that the March 28, 2000 change-in-condition application

was timely filed.    See Armstrong Furniture v. Elder, 4 Va. App.
238, 244, 356 S.E.2d 614, 617 (1987) (holding that "the two year

limitation period of Code § [65.2-708] applies to filing an

application for additional workers' compensation benefits

pursuant to a change in condition as defined by Code

§ [65.2-101]").

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.



                                - 4 -